DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claim recites a horn signal transmitting/receiving entity is a “human.”  Section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101)
	By virtue of their dependence, claims 2-18 are not patentable for at least the same reasons.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 6, 8-12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGill (US 2020/0122737) in view of Coleman II Neal  (WO 2019/070473).
As to claim 1, McGill discloses in  vehicles and methods of controlling a vehicle to accommodate vehicle cut-in having claimed
a.	a vehicular electronic device included in an autonomous vehicle having a horn-signal-generating function the vehicular electronic device comprising: a processor configured to: determine whether a horn-signal-transmitting entity is a human or a machine read on ¶ 0061, (The vehicle control system 812 is generally operable to control vehicle functions. In the context of the cut-in functionalities described herein, the vehicle control interface 810 and the vehicle control system 812 may control the vehicle 800 in accordance with the probability of a cut-in, and whether or not the vehicle 800 is being driven by the driver or autonomously driven);
b.	determine whether a horn-signal-receiving entity is a human or a machine, select at least one of a horn signal in an audible frequency band or a horn signal in an inaudible frequency band based on determinations as to the horn-signal-transmitting entity and the horn-signal-receiving entity, and output the selected horn signal to the horn-signal-receiving entity read on ¶ 0061, (the vehicle control interface 810 is configured to receive instructions from the vehicle computer 803 and provide signals to the vehicle control system 812. It should be understood that, in some embodiments, the vehicle control interface 810 is provided within the vehicle computer 803 and is not a separate device or module. The vehicle control interface 810 may provide digital and/or analog signals to the vehicle control system 812 for operational functionalities of the vehicle 800, such as motor control, breaking, steering and the like.  Whether or not the vehicle 800 is being driven by the driver or autonomously driven. For example, the vehicle control system 812 includes the motor, break system, steering system, and audio system of the vehicle. When there is a probability of a vehicle cut-in and a driver is driving the vehicle, the vehicle control system 812 may produce an auditory warning using the audio system, for example. In another example, the vehicle control system 812 may control the breaking system to slow the vehicle 800 down. When the vehicle 800 is autonomously driven, the vehicle control system 812 may control the breaking system to slow the vehicle down 800, for example). 
McGill discloses controller transmitting inaudible signal to brake control system.  McGill does not explicitly disclose transmitting if the receiving entity is another autonomous vehicle.
However, Coleman II Neal  in machine learning to generate a safety output teaches:
c.	transmitting inaudible frequency band read on Page 14, Para. 4, (The types of vehicle operational data, vehicle driving data, or the like, transmitted to or from vehicle 310 and/or infrastructure may depend on the protocols and standards used for the V2V or V2I communication, the range of communications, and other factors. In certain examples, vehicle 310 may periodically broadcast corresponding sets of similar vehicles driving data, such as the location (which may include an absolute location in GPS coordinates or other coordinate systems, and/or a relative location with respect to another vehicle or a fixed point), speed, and direction of travel. In certain examples, the nodes in a V2V (or V2I) communication system (e.g., vehicles and other reception devices) may use internal clocks with synchronized time signals, and may send transmission times within V2V (or V2I) communications, so that the receiver may calculate its distance from the transmitting node based on the difference between the transmission time and the reception time).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the machine learning engine for providing data analysis and vehicle control functions of Coleman II Neal into McGill in order to provide a function of allowing a vehicle to exist in a lane or space in which the vehicle should travel, as a drastic measure to prevent a traffic accident and inform traffic conditions, weather conditions, roadway conditions, type of road, speed limits, and the like.
As to claim 2, Coleman II Neal further teaches:
a.	wherein the processor is configured to transmit at least one piece of driving-related information among information about a driving situation, information about a driving state, information about a vehicle driving direction, and information to request from another vehicle to the horn-signal- receiving entity with outputting the selected horn signal read on Page 14, Para. 4, (The types of vehicle operational data, vehicle driving data, or the like, transmitted to or from vehicle 310 and/or infrastructure may depend on the protocols and standards used for the V2V or V2I communication, the range of communications, and other factors. In certain examples, vehicle 310 may periodically broadcast corresponding sets of similar vehicles driving data, such as the location (which may include an absolute location in GPS coordinates or other coordinate systems, and/or a relative location with respect to another vehicle or a fixed point), speed, and direction of travel. In certain examples, the nodes in a V2V (or V2I) communication system (e.g., vehicles and other reception devices) may use internal clocks with synchronized time signals, and may send transmission times within V2V (or V2I) communications, so that the receiver may calculate its distance from the transmitting node based on the difference between the transmission time and the reception time).
As to claim 3, McGill further discloses:
a.	wherein the processor is 20 configured to output, upon determining that the horn-signal-transmitting entity is a driver of a host vehicle and upon determining that the horn-signal-receiving entity is a driver of another vehicle, the horn signal in the audible frequency band read on ¶ 0051, (the vehicle is controlled in accordance with the probability of vehicle cut-in. When there is no probability of vehicle cut-in, or the probability is below a certain threshold, no action is taken by the vehicle in response to a cut-in. However, when the probability of a vehicle cut-in is greater than a certain threshold, vehicle action is taken to accommodate a cut-in. When the vehicle is driven by a driver, the vehicle action may be issuing a warning to the driver that there is a risk of vehicle cut-in. The warning may be an auditory message (e.g., either a verbal warning or an auditory sound), or a visual warning (e.g., flashing lights or a textual or symbolic message on a display)).
Coleman II Neal further teaches:
b.	transmit the at least one piece of driving-related information read on Page 14, Para. 4, (The types of vehicle operational data, vehicle driving data, or the like, transmitted to or from vehicle 310 and/or infrastructure may depend on the protocols and standards used for the V2V or V2I communication, the range of communications, and other factors. In certain examples, vehicle 310 may periodically broadcast corresponding sets of similar vehicles driving data, such as the location (which may include an absolute location in GPS coordinates or other coordinate systems, and/or a relative location with respect to another vehicle or a fixed point), speed, and direction of travel. In certain examples, the nodes in a V2V (or V2I) communication system (e.g., vehicles and other reception devices) may use internal clocks with synchronized time signals, and may send transmission times within V2V (or V2I) communications, so that the receiver may calculate its distance from the transmitting node based on the difference between the transmission time and the reception time).
As to claim 5, Coleman II Neal further teaches:
a.	wherein the autonomous vehicle further comprises: a communicator transmitting the at least one piece of driving-related information using V2V communication; and an interface receiving a signal transmitted from an inaudible frequency band transceiver mounted in the autonomous vehicle read on Page 13, Line 33, (telematics, sensor data, and/or other data (e.g., error or issue codes associated with maintenance of a vehicle) may be transmitted (e.g., to data evaluation and safety output server) and may be used to further aid in evaluating a safety level associated with particular driving data associated with the vehicle. Vehicle 310 may further include a short-range communication system 316. The short-range communication system 316 may be vehicle-based data transmission systems configured to transmit vehicle operational data to other nearby vehicles, and to receive vehicle operational data from other nearby vehicles. In some examples, communication system 316 may use the dedicated short-range communications (DSRC) protocols and standards to perform wireless communications between vehicles. In the United States, 75 MHz in the 5.850-5.925 GHz band have been allocated for DSRC systems and applications, and various other DSRC allocations have been defined in other countries and jurisdictions. However, short-range communication system 316 need not use DSRC, and may be implemented using other short-range wireless protocols in other examples, such as WLAN communication protocols (e.g., IEEE 802.11), Bluetooth (e.g., IEEE 802.15.1), or one or more of the Communication Access for Land Mobiles (CALM) wireless communication protocols and air interfaces. The vehicle-to-vehicle (V2V) transmissions between the short- range communication system 316 and short-range communication systems of other vehicles or devices may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.1 1, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols. In certain systems, short-range communication system 316 may include specialized hardware installed in vehicle 310 (e.g., transceivers, antennas, etc.), while in other examples the communication system 316 may be implemented using existing vehicle hardware components (e.g., radio and satellite equipment, navigation computers) or may be implemented by software running on the mobile device 330 of drivers and passengers within the vehicle 310).
As to claim 6, McGill further discloses:
a.	wherein the processor is configured to output, upon determining that the horn-signal-transmitting entity is an autonomous vehicle and upon determining that the horn-signal-receiving entity is a driver of another vehicle, the horn signal in the audible frequency band or the horn signal in the inaudible frequency band read on ¶ 0051, (the vehicle is controlled in accordance with the probability of vehicle cut-in. When there is no probability of vehicle cut-in, or the probability is below a certain threshold, no action is taken by the vehicle in response to a cut-in. However, when the probability of a vehicle cut-in is greater than a certain threshold, vehicle action is taken to accommodate a cut-in. When the vehicle is driven by a driver, the vehicle action may be issuing a warning to the driver that there is a risk of vehicle cut-in. The warning may be an auditory message (e.g., either a verbal warning or an auditory sound), or a visual warning (e.g., flashing lights or a textual or symbolic message on a display)).
Coleman II Neal further teaches:
b.	transmit the at least one piece of driving-related information read on Page 14, Para. 4, (The types of vehicle operational data, vehicle driving data, or the like, transmitted to or from vehicle 310 and/or infrastructure may depend on the protocols and standards used for the V2V or V2I communication, the range of communications, and other factors. In certain examples, vehicle 310 may periodically broadcast corresponding sets of similar vehicles driving data, such as the location (which may include an absolute location in GPS coordinates or other coordinate systems, and/or a relative location with respect to another vehicle or a fixed point), speed, and direction of travel. In certain examples, the nodes in a V2V (or V2I) communication system (e.g., vehicles and other reception devices) may use internal clocks with synchronized time signals, and may send transmission times within V2V (or V2I) communications, so that the receiver may calculate its distance from the transmitting node based on the difference between the transmission time and the reception time).
As to claim 8, Coleman II Neal further teaches:
a.	wherein the processor is configured to output, upon determining that the horn-signal-transmitting entity is a driver of a host vehicle and upon determining that the horn-signal-receiving entity is an autonomous vehicle, the horn signal in the audible frequency band or the horn signal in the inaudible frequency band read on Page 13, Line 33, (telematics, sensor data, and/or other data (e.g., error or issue codes associated with maintenance of a vehicle) may be transmitted (e.g., to data evaluation and safety output server) and may be used to further aid in evaluating a safety level associated with particular driving data associated with the vehicle. Vehicle 310 may further include a short-range communication system 316. The short-range communication system 316 may be vehicle-based data transmission systems configured to transmit vehicle operational data to other nearby vehicles, and to receive vehicle operational data from other nearby vehicles. In some examples, communication system 316 may use the dedicated short-range communications (DSRC) protocols and standards to perform wireless communications between vehicles. In the United States, 75 MHz in the 5.850-5.925 GHz band have been allocated for DSRC systems and applications, and various other DSRC allocations have been defined in other countries and jurisdictions. However, short-range communication system 316 need not use DSRC, and may be implemented using other short-range wireless protocols in other examples, such as WLAN communication protocols (e.g., IEEE 802.11), Bluetooth (e.g., IEEE 802.15.1), or one or more of the Communication Access for Land Mobiles (CALM) wireless communication protocols and air interfaces. The vehicle-to-vehicle (V2V) transmissions between the short- range communication system 316 and short-range communication systems of other vehicles or devices may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.1 1, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols. In certain systems, short-range communication system 316 may include specialized hardware installed in vehicle 310 (e.g., transceivers, antennas, etc.), while in other examples the communication system 316 may be implemented using existing vehicle hardware components (e.g., radio and satellite equipment, navigation computers) or may be implemented by software running on the mobile device 330 of drivers and passengers within the vehicle 310).
Coleman II Neal further teaches:
b.	transmit the at least one piece of driving-related information read on Page 14, Para. 4, (The types of vehicle operational data, vehicle driving data, or the like, transmitted to or from vehicle 310 and/or infrastructure may depend on the protocols and standards used for the V2V or V2I communication, the range of communications, and other factors. In certain examples, vehicle 310 may periodically broadcast corresponding sets of similar vehicles driving data, such as the location (which may include an absolute location in GPS coordinates or other coordinate systems, and/or a relative location with respect to another vehicle or a fixed point), speed, and direction of travel. In certain examples, the nodes in a V2V (or V2I) communication system (e.g., vehicles and other reception devices) may use internal clocks with synchronized time signals, and may send transmission times within V2V (or V2I) communications, so that the receiver may calculate its distance from the transmitting node based on the difference between the transmission time and the reception time).
As to claim 9, Coleman II Neal further teaches:
a.	wherein the processor is 5 configured to output, upon determining that the horn-signal-transmitting entity is an autonomous vehicle and upon determining that the horn-signal-receiving entity is an autonomous vehicle, the horn signal in the inaudible frequency band, and transmit the at least one piece of driving-related information read on Page 13, Line 33, (telematics, sensor data, and/or other data (e.g., error or issue codes associated with maintenance of a vehicle) may be transmitted (e.g., to data evaluation and safety output server) and may be used to further aid in evaluating a safety level associated with particular driving data associated with the vehicle. Vehicle 310 may further include a short-range communication system 316. The short-range communication system 316 may be vehicle-based data transmission systems configured to transmit vehicle operational data to other nearby vehicles, and to receive vehicle operational data from other nearby vehicles. In some examples, communication system 316 may use the dedicated short-range communications (DSRC) protocols and standards to perform wireless communications between vehicles. In the United States, 75 MHz in the 5.850-5.925 GHz band have been allocated for DSRC systems and applications, and various other DSRC allocations have been defined in other countries and jurisdictions. However, short-range communication system 316 need not use DSRC, and may be implemented using other short-range wireless protocols in other examples, such as WLAN communication protocols (e.g., IEEE 802.11), Bluetooth (e.g., IEEE 802.15.1), or one or more of the Communication Access for Land Mobiles (CALM) wireless communication protocols and air interfaces. The vehicle-to-vehicle (V2V) transmissions between the short- range communication system 316 and short-range communication systems of other vehicles or devices may be sent via DSRC, Bluetooth, satellite, GSM infrared, IEEE 802.1 1, WiMAX, RFID, and/or any suitable wireless communication media, standards, and protocols. In certain systems, short-range communication system 316 may include specialized hardware installed in vehicle 310 (e.g., transceivers, antennas, etc.), while in other examples the communication system 316 may be implemented using existing vehicle hardware components (e.g., radio and satellite equipment, navigation computers) or may be implemented by software running on the mobile device 330 of drivers and passengers within the vehicle 310). 
As to claim 10, Coleman II Neal further teaches:
a.	wherein, when the processor is configured to: output, on receiving a signal for lane change, the horn signal in the inaudible frequency band to a vehicle in an adjacent lane as the horn-signal-receiving entity, transmit information about an ID of the horn-signal-transmitting entity through the V2V communication, transmit information about lane change and information about a request for yielding as the driving-related information, receive an approval signal from the horn-signal-receiving entity, and transmit a termination signal after changing lanes read on Page 7 & 8, (one or more application programs 1 19 may be used by the various computing devices 101 within the computer system 100 (e.g., vehicle data, driver data, location data analysis software applications, etc.), including computer executable instructions for receiving and analyzing various signals or transmissions, evaluating the received signals or transmissions, generating one or more machine learning datasets, implementing the one or more machine learning datasets to predict one or more safety outputs, and the like, ] FIG, 2A and 2B depict an illustrative computing environment for implementing and using a data processing system with a machine learning engine to provide driving data analysis functions in accordance with one or more aspects described herein.  one or more of systems 220, 230, 240, or the like, may receive data from other vehicles, infrastructure, and the like, via vehicle-to- vehicle (V2V) and/or vehicle-to-infrastructure (V2I) technology, as will be discussed more fully herein. ] Internal data computer system 260 may be configured to monitor, collect, store and/or transmit data related to historical system data, insurance policy data, insurance claim data, and the like).    
As to claim 11, McGill further discloses:
a.	wherein the processor is configured to: output, on detecting an emergency situation ahead, the horn signal in the inaudible frequency band to a following vehicle as the horn-signal-receiving entity read on ¶ 0043, (extracted features of surrounding vehicles and whether or not a cut-in occurred is created. Over time, more and more data is added to the data store. For example, an ego vehicle may extract one or more features of one or more profiles of a surrounding vehicle, and record whether or not the surrounding vehicle cut-in front of the ego vehicle. This data may be transmitted to one or more remote servers for data collection);
b.	transmit at least one of information about the emergency situation, information about a request for emergency stopping or slow driving, or information about a state of the horn-signal-transmitting entity as the driving-related information, and transmit a termination signal when the horn-signal-receiving entity stops or drives slowly read on ¶ 0020, (the driver may then be aware of the potential cut-in maneuver and control the ego vehicle accordingly. In another example, the ego vehicle may be an autonomous vehicle that is under computer control. The computer may predict that a surrounding vehicle is likely to cut in front of the ego vehicle. The computer may then control the ego vehicle accordingly to avoid the surrounding vehicle during the cut-in maneuver. For example, the computer may cause the ego vehicle to enter a cut-in mode where it more closely monitors the properties of the surrounding vehicle (e.g., speed, acceleration, position, and the like) and more defensively controls the ego vehicle to accommodate the surrounding vehicle (e.g., slow down to allow the surrounding vehicle to pass in front of the vehicle). 
Coleman II Neal further teaches:
c.	transmit information about an ID of the horn-signal-transmitting entity through the V2V communication read on Page 7 & 8, (one or more application programs 1 19 may be used by the various computing devices 101 within the computer system 100 (e.g., vehicle data, driver data, location data analysis software applications, etc.), including computer executable instructions for receiving and analyzing various signals or transmissions, evaluating the received signals or transmissions, generating one or more machine learning datasets, implementing the one or more machine learning datasets to predict one or more safety outputs, and the like, ] FIG, 2A and 2B depict an illustrative computing environment for implementing and using a data processing system with a machine learning engine to provide driving data analysis functions in accordance with one or more aspects described herein.  one or more of systems 220, 230, 240, or the like, may receive data from other vehicles, infrastructure, and the like, via vehicle-to- vehicle (V2V) and/or vehicle-to-infrastructure (V2I) technology, as will be discussed more fully herein. ] Internal data computer system 260 may be configured to monitor, collect, store and/or transmit data related to historical system data, insurance policy data, insurance claim data, and the like).   
As to claim 12, Coleman II Neal further teaches:
a.	wherein, when the processor is configured to: output, on sensing an abnormal state of a preceding vehicle, the horn signal in the  inaudible frequency band to the preceding vehicle as the horn-signal-receiving entity, transmit information about an ID of the horn-signal-transmitting entity through the V2V communication, request information about a state of the preceding vehicle or information about a state of a driver as the driving-related information, and transmit a termination signal when receiving information about a state of the preceding vehicle or information about a state of a driver read on Page 7 & 8, (one or more application programs 1 19 may be used by the various computing devices 101 within the computer system 100 (e.g., vehicle data, driver data, location data analysis software applications, etc.), including computer executable instructions for receiving and analyzing various signals or transmissions, evaluating the received signals or transmissions, generating one or more machine learning datasets, implementing the one or more machine learning datasets to predict one or more safety outputs, and the like, ] FIG, 2A and 2B depict an illustrative computing environment for implementing and using a data processing system with a machine learning engine to provide driving data analysis functions in accordance with one or more aspects described herein.  one or more of systems 220, 230, 240, or the like, may receive data from other vehicles, infrastructure, and the like, via vehicle-to- vehicle (V2V) and/or vehicle-to-infrastructure (V2I) technology, as will be discussed more fully herein. ] Internal data computer system 260 may be configured to monitor, collect, store and/or transmit data related to historical system data, insurance policy data, insurance claim data, and the like).   
As to claim 14, Coleman II Neal further teaches:
a.	wherein the interface is configured to receive driving speed data from a sensor and receive GPS data from a location-data-generating device, and wherein the processor is configured to determine a location of the autonomous vehicle using the driving speed data and the GPS data read on Page 16, 1st Para, (the data evaluation and safety output server 350 may receive additional data from other third-party data sources, such as external traffic databases containing traffic data (e.g., amounts of traffic, average driving speed, traffic speed distribution, and numbers and types of accidents, etc.) at various times and locations, external weather databases containing weather data (e.g., rain, snow, sleet, and hail amounts, temperatures, wind, road conditions, visibility, etc.) at various times and locations, and other external data sources containing driving hazard data (e.g., road hazards, traffic accidents, downed trees, power outages, road construction zones, school zones, and natural disasters, etc.), route and navigation information, and insurance company databases containing insurance data (e.g., coverage amount, deductible amount, premium amount, insured status) for the vehicle, driver, and/or other nearby vehicles and drivers).
As to claim 15, Coleman II Neal further teaches:
a.	wherein the processor is configured to output the horn signal in the audible frequency band or the horn signal in the inaudible frequency band based on a determination as to the location of the autonomous vehicle using the driving speed data and the GPS data read on Page 13, Para 1, (whether the driver follows a given route, and to classify the type of trip (e.g. commute, errand, new route, etc.) and type of driving (e.g., continuous driving, parking, stop-and-go traffic, etc.). In certain embodiments, sensors and/or cameras 31 1 may determine when and how often the vehicle 310 stays in a single lane or strays into other lane. A Global Positioning System (GPS), locational sensors positioned inside the vehicle 310, and/or locational sensors or devices external to the vehicle 310 may be used to determine the route, speed, lane position, road-type (e.g. highway, entrance/exit ramp, residential area, etc.) and other vehicle position/location data. ] The data collected by vehicle sensor 31 1may be stored and/or analyzed within the vehicle 310, such as for example by a driving analysis computer 314 integrated into the vehicle, and/or may be transmitted to one or more external devices).
As to claim 16, Coleman II Neal further teaches:
a.	wherein the processor is configured to output, when the determined location is a location at which another vehicle is expected to be present near the autonomous vehicle, output the horn signal in the audible frequency band on a general road and the horn signal in the inaudible frequency band on a highway or an expressway read on Page 14, Para. 2, (a vehicle 310 may periodically broadcast (e.g., every 0.1 second, every 0.5 seconds, every second, every 5 seconds, etc.) certain vehicle operation data via its short-range communication system 316, regardless of whether or not any other vehicles or reception devices are in range. In other examples, a vehicle communication system 316 may first detect nearby vehicles and receiving devices, and may initialize communication with each by performing a handshaking transaction before beginning to transmit its vehicle operation data to the other vehicles and/or devices).
As to claim 19, the claim is interpreted and rejected as to claim 1.

7.	Claims 4, 7, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGill in view of Coleman II Neal and further in view of Gordon (US 9513632)
As to claim 4, McGill in view of Coleman II Neal does not explicitly discloses wherein the processor is configured to output, upon determining that the horn-signal-transmitting entity is a driver of a host vehicle and upon determining that the horn-signal-receiving entity is a pedestrian, the horn signal in the audible frequency band, and transmit the at least one piece of driving- related information.
However, Gordon in field of automatically triggering specific alarms and/or alerts to a proximate entity from a vehicle based on whether the vehicle is in autonomous mode or manual mode teaches:
a.	wherein the processor is configured to output, upon determining that the horn-signal-transmitting entity is a driver of a host vehicle and upon determining that the horn-signal-receiving entity is a pedestrian, the horn signal in the audible frequency band, and transmit the at least one piece of driving- related information read on Col. 8, Lines 41-56, (the driving mode indicator (indicating whether vehicle 208 is operating in autonomous or manual mode) that is broadcast from vehicle 208 is an electronic signal (i.e., an electronic message sent to a smart phone being carried by pedestrian 212), a visual signal (e.g., flashing lights, certain colored lights, etc. on vehicle 208), a sound (e.g., a certain sound, melody, etc. being broadcast from a speaker or horn on vehicle 208), etc. Thus, pedestrian 212 is alerted to the fact that the vehicle 208 is operating in autonomous mode (and thus is assumed to recognize the presence and/or movement of pedestrian 212) or is being operated in manual mode). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the driving mode alerts From self-driving vehicle of Gordon into McGill in view of Coleman II Neal in order to provide a function of allowing a vehicle to exist in a lane or space in which the vehicle should travel, as a drastic measure to prevent a traffic accident and inform traffic conditions, weather conditions, roadway conditions, type of road, speed limits, and the like.
As to Claim 7, Gordon further teaches:
a.	wherein the processor is configured to output, upon determining that the horn-signal-transmitting entity is an autonomous vehicle and upon determining that the horn-signal-receiving entity is a pedestrian, the horn signal in the audible frequency band or the horn signal in the inaudible frequency band, and transmit the at least one piece of driving-related information read on Col. 8, Lines 41-56, (the driving mode indicator (indicating whether vehicle 208 is operating in autonomous or manual mode) that is broadcast from vehicle 208 is an electronic signal (i.e., an electronic message sent to a smart phone being carried by pedestrian 212), a visual signal (e.g., flashing lights, certain colored lights, etc. on vehicle 208), a sound (e.g., a certain sound, melody, etc. being broadcast from a speaker or horn on vehicle 208), etc. Thus, pedestrian 212 is alerted to the fact that the vehicle 208 is operating in autonomous mode (and thus is assumed to recognize the presence and/or movement of pedestrian 212) or is being operated in manual mode).
As to Claim 17, Gordon further teaches:
a.	wherein the processor is configured to output, when the determined location is a location at which a pedestrian is expected to be present near the autonomous vehicle, the horn signal in the audible frequency band or the horn signal in the inaudible frequency band read on Col. 8, Lines 41-56, (the driving mode indicator (indicating whether vehicle 208 is operating in autonomous or manual mode) that is broadcast from vehicle 208 is an electronic signal (i.e., an electronic message sent to a smart phone being carried by pedestrian 212), a visual signal (e.g., flashing lights, certain colored lights, etc. on vehicle 208), a sound (e.g., a certain sound, melody, etc. being broadcast from a speaker or horn on vehicle 208), etc. Thus, pedestrian 212 is alerted to the fact that the vehicle 208 is operating in autonomous mode (and thus is assumed to recognize the presence and/or movement of pedestrian 212) or is being operated in manual mode).
As to claim 20, Gordon further teaches:
a.	transmitting at least one piece of driving-related information among information about a driving situation, information about a driving state, information about a vehicle driving direction, and information to request from another vehicle to the horn-signal- receiving entity with outputting the selected horn signal read on Col. 9, Line 49 – Col. 10, Line 2, (the interrogation message requests the current real-time drive mode of the vehicle (vehicle 202). In response to receiving the interrogation message from the proximate entity, the processor(s) on vehicle 202 will broadcast the driving mode indicator from the vehicle (e.g., vehicle 202) to the proximate entity (e.g., SDV 204, pedestrian 212, etc.). Thus, the lights, speaker, electronic signal that are the driving mode indicator described herein is only sent to proximate entities (e.g., those entities that are within a predetermined distance of vehicle 202) when so requested by the proximate entities).

Allowable Subject Matter
8.	Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.



Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
10.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689